736 F.2d 1480
UNITED STATES of America, Plaintiff-Appellee,v.Paul W. GRANVILLE, Defendant-Appellant.
No. 81-5816.
United States Court of Appeals,Eleventh Circuit.
July 23, 1984.

Michael Brodsky, Miami, Fla., for defendant-appellant.
Stanley Marcus, U.S. Atty., Helen A. Mollick, Sp. Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida, Joe Eaton, Chief Judge.
ON PETITION FOR REHEARING
Before RONEY, VANCE and ANDERSON, Circuit Judges.
PER CURIAM:


1
On October 3, 1983, this Court affirmed the conviction of Paul W. Granville on one count of possessing counterfeit money.   United States v. Granville, 716 F.2d 819 (11th Cir.1983).  On petition for rehearing, the defendant correctly pointed out that the court had not considered defendant's appeal from the denial of a motion for new trial, filed by defendant and ruled upon by the district court after this appeal had been filed but on a court-ordered remand for a hearing on the motion.


2
The petition for rehearing is granted for the limited purpose of considering whether the district court erred in denying the motion for a new trial.  The motion carefully set forth alleged "newly-discovered evidence" and the effect it would have had upon the trial.  The Government filed a response asserting several reasons why the motion should be denied under settled law concerning such matters.  The district court denied the motion "for the reasons outlined in the Government's response" to the motion.  After consideration of the record and the supplemental brief filed by Granville addressing this issue, we hold that, under the standard of review permitted in such matters, the denial of a new trial must be affirmed.


3
For the reasons set forth in the original opinion of this Court and in this opinion, the judgment of conviction is hereby


4
AFFIRMED.